May 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            GRACE INSTRUMENT INDUSTRIES, LLC, Appellant

NO. 14-15-00390-CV                          V.

   MELDEN SCHMIDT AND OFI TESTING EQUIPMENT, INC., Appellees
              ________________________________

      Today the Court heard appellant’s petition for permission to appeal the order
signed by the court below on March 2, 2015. Having considered the application
and found it lacked merit, we DENY permission and order the attempted appeal
DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Grace Instrument Industries, LLC.

      We further order this decision certified below for observance.